DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/09/2021 has been entered. 
Status of Claims
Claims 1-3 and 11 have been amended. Claims 6 and 19-20 have been cancelled. Claims 1-5 and 7-18 are examined herein.
Status of Previous Rejections
The rejections of Claims 1-5 and 7-18 under 35 U.S.C. 103 as being unpatentable over Anderson (J Applied Physics, 2015, Vol 117, No. 17D138, hereinafter Anderson”), and further in view of Yamashita (US 6187259, hereinafter “Yamashita”) have been withdrawn in view of the amendment.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-3, 7-10 and 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (J Applied Physics, 2015, Vol 117, No. 17D138, hereinafter Anderson”), and further in view of Sagawa (US 5,250,255, hereinafter “Sagawa”).
Regarding claims 1-3, Anderson teaches a method of making a permanent magnet, comprising compacting the mixture of a magnet alloy particles and a binder, sintering the compact for 8h to promote grain growth ( Page 2, left column, 2nd paragraph to Page 3, right column, 2nd paragraph).
Anderson does not teach compacting in a magnetic field to align the particles. However, compacting in a magnetic field to align the particles in the field of making permanent magnet is well-known to one of ordinary skill in the art as evidenced by Sagawa. Sagawa teaches a method of making a magnet and discloses that when the mixture of magnet powder and a binder is compacted in a magnetic field, the anisotropic properties of the magnet can be improved (Abstract; Col 1, Ln 1-25). Thus, it would be obvious to one of ordinary skill in the art to compact the powder in a magnetic field as taught by Sagawa in the process of Anderson in order to improve the anisotropic properties as disclosed by Sagawa. Since Anderson in view of Sagawa discloses the presence of a binder and a magnetic field is applied during the whole compacting process, one of ordinary skill in the art would expect that the process of Anderson in view of Sagawa to meet the limitation the preferential alignment of the particles is locked in place by the binder as recited in claims 1-3.
rd paragraph), which meets the limitation that the compact is removed from compacting device as recited in claim 2.
Anderson discloses that the magnet alloy powder is spherical (Fig. 1) and 10 wt% of the powder have diameter of 3-15 µm (Page 2, left column, 3rd paragraph), which meets the morphology and size limitations recited in claims 1-2. Sagawa discloses applying external magnetic field to the magnet powder during compacting and the compacting direction is at acute angle to the magnetic field (Col 1, Ln 1-25; Col 14, Ln 30-46; Fig. 11 and Fig. 12), which meets the magnetic field limitations recited in claims 1-3.
Regarding claim 7, Anderson discloses the magnet powder is polycrystalline alnico 8 powder (Title, Page 2, left column, Page 3, right column, 2nd paragraph), which meets the limitation recited in claim 7.
Regarding claims 8-10, Anderson discloses mixing the magnet powder with polypropylene carbonate (Page 2, left column, 3rd paragraph), which meets the limitation recited in claims 8-10. 
Regarding claim 12, Anderson discloses that the mixing the magnet powder with polypropylene carbonate followed by compacting and sintering (Page 2, left column, 3rd paragraph), which is the same process as recited in claim 1, one of ordinary skill in the art would expect that oxide coating is formed on the magnet particles in the process of Anderson as recited in claim 12. “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 I.  
Regarding claim 13, Anderson in view of Sagawa discloses that the powder is aligned in a magnetic field of 0.1-1 T (Col14, Ln 30-45 of Sagawa), which meets the recited magnetic field in claim 13. 
Regarding claims 14-16, Anderson discloses compacting the mixture of a magnet alloy particles and a binder in a compression molding die, sintering the compact for 8h to promote grain growth ( Page 2, left column, 2nd paragraph to Page 3, right column, 2nd paragraph), which meets the limitation recited in claims 14-16.
Regarding claims 17-18, the alloy composition disclosed by Anderson on Page 2, right column, paragraphs 4-5 meets the recited composition of claim 17 and close to the recited composition in claim 18. Thus, claims 17-18 are obvious over Anderson in view of Sagawa. See MPEP 2144.05 I.

Claims 4-5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (J Applied Physics, 2015, Vol 117, No. 17D138, hereinafter Anderson”), and further in view of Sagawa (US 5,250,255, hereinafter “Sagawa”) and Yamashita (US 6187259, hereinafter “Yamashita”).
Regarding claims 4-5 and 11, Anderson in view of Sagawa does not teach the powder-binder mixture is heated during compaction. However, heating the powder-binder mixture to soften the binder is well-known to one of ordinary skill in the art as evidenced by Yamashita, Yamashita discloses that the powder is heated to soften the binder (Col 21, Ln 43-58 of Yamashita). Yamashita further discloses using the room temperature up to 300 ºC (Col 25, Ln 45-60), which meets the limitation recited in claims 4-5 and 11.

Response to Arguments
Applicant's arguments filed 10/21/2021 have been fully considered but they are not persuasive. 
First, the applicants argued that the larger fraction (i.e, 90 wt. %) of the starting powders of cited Anderson are larger than the powder size recited in amended claims 1 and 2.
In response, Anderson discloses that the magnet alloy powder contain 10 wt% of the powder have diameter of 3-15 µm (Page 2, left column, 3rd paragraph), which meets the limitation compacting alloy particles have a diameter less than about 20 microns. Claims 1-2 do not recite that all the particles in the compact have a diameter less than about 20 microns. Thus, claims 1 and 2 are obvious over Anderson in view of Sagawa.

Second, the applicants argued that the cited arts do not teach the compacting direction is at acute angle to the magnetic field.
In response, Sagawa teaches the compacting direction is at acute angle to the magnetic field (Col 1, Ln 1-25; Col 14, Ln 30-46; Fig. 11 and Fig. 12), which meets the magnetic field limitations recited in claims 1-2.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaowei Su whose telephone number is (571)272-3239.  The examiner can normally be reached on 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 5712721401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.